DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 depends on itself.  Appropriate correction is required.
For examination purpose, Examiner assumes that claim 3 is dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al. (US 5478824 hereafter Burns).
Regarding to claim 1, Burns discloses a corrective lens is known (col.3, lines 16-24), comprising a first lens portion having a first surface having a first curve opposite a second surface having a second curve (col.3, lines 43-47, Fig. 1, 2), a projecting portion having a sidewall defining a perimeter of said projecting portion (col.3, lines 43-47; Fig. 1, 2), a first side of said projecting portion adapted for grinding to form said projecting portion to a corrective lens (col.6, lines 12-32; col.9, lines 18-20), a mating surface on a second side of said projecting portion (col.6, lines 9-12), said projecting portion in a connection with said first lens portion (col.6, lines 9-12), said connection positioning said mating surface of said projecting portion adjacent said first surface of said first lens potion (col.3, lines 57-61; col.4, lines 27-34).
Regarding to claims 13, 15 and 16, Burns discloses the corrective lens of claim 1,  Burns further discloses wherein a curve formed at an intersection of said sidewall and said first 

Regarding to claim 17, Burns discloses a method of forming a corrective lens for a user, is known, comprising forming a first lens portion having a first surf ace having a first curve opposite a second surf ace having a second curve (col.3, lines 16-21, 43-47; Fig. 1, 2), forming a projecting portion having a sidewall defining a perimeter thereof and having a first side adapted for grinding to form a corrective lens; grinding said first side of said projecting portion to form a corrective lens for correcting said vision impairment of said user (col.6, lines 28-32, col.9, lines 16-25; Fig. 1, 2), and forming a connection of said projecting portion to said first lens portion (col.3, lines 42-65; Fig. 1, 2), which positions said mating surface adjacent aid first surface of said first lens portion (col.3, lines 56-61; col.4 , lines 27-35; Fig. 1, 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al., as applied to claim 1 above, in view of Isaacson et al.(US 5,152,788 A hereafter Isaacson).
	Burn discloses the corrective lens of claim 1 above.  However, Burn does not disclose wherein said connection is formed by a sonic weld of said second side of said projecting portion to said first lens portion; wherein a hermetic seal is formed by said sonic weld, said hermetic seal surrounding an area of a gap in-between said mating surface and said first side of said projecting portion; wherein a ridge projects away from said second surface of said projecting portion and said sonic weld is formed by a fusion of said ridge into optical 16WO 2017/210653PCT/US2017/035847 material forming said first lens portion.  Isaacson is in same field of endeavor and teaches wherein said connection is formed by a sonic weld of said second side of said projecting portion to .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al., as applied to claim 1 above, in view of Riall et al.(US 20140192313 A1 A hereafter Riall).
	Burn discloses the corrective lens of claim 1 above.  However, Burn does not disclose wherein said connection is formed by optically correct adhesive positioned in a gap between said mating surface on said second side of said projecting portion to said first lens portion; and said adhesive forming a hermetic seal around a perimeter of said gap.  Riall is in same field of endeavor and teaches wherein said connection is formed by optically correct adhesive positioned in a gap between said .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al., as applied to claim 1 above, in view of Egan et al.(US 20120268712 A1 A hereafter Egan).
	Burn discloses the corrective lens of claim 1 above.  However, Burn does not disclose wherein said connection is formed by a laser weld at an intersection of said sidewall with said first surface of said first lens portion; and said laser weld forming a hermetic seal surrounding an area of a gap in-between said mating surface and said first side of said projecting portion.  Egan is in same field of endeavor and teaches wherein said connection is formed by a laser weld at an intersection of said sidewall with said first surface of said first lens portion; and said laser weld forming a hermetic seal surrounding an area of a gap in-between said mating surface and said first side of said projecting portion (Figure 2; .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al., as applied to claim 1 above, and further in view of Chubykin et al.(SU 951219 A1 A hereafter Chubykin).
	Burn discloses the corrective lens of claim 1 above.  However, Burn does not disclose wherein one or a combination of light filtering medium from a group including reflective film, a polarizing film or layer, an arc flash stopping layer, a photo chromatic layer or film, and colorized optical material forming said projecting portion, is included only in said projecting portion.  Chubykin is in same field of endeavor and teaches wherein one or a combination of light filtering medium from a group including reflective film, a polarizing film or layer, an arc flash stopping layer, a photo chromatic layer or film, and colorized optical material forming said projecting portion, is included only in said projecting portion(Figure 1; col.3, lines 1-14).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filling date of the .

Claims 8, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. in view of Isaacson et al., as applied to claim 2 or 3 or 6 above, and further in view of Chubykin et al.(SU 951219 A1 A hereafter Chubykin).
	Burn and Isaacson et al. disclose the corrective lens of claims 2, 3 or 6 above.  However, neither Burn nor Isaacson does not disclose wherein one or a combination of light filtering medium from a group including reflective film, a polarizing film or layer, an arc flash stopping layer, a photo chromatic layer or film, and colorized optical material forming said projecting portion, is included only in said projecting portion.  Chubykin is in same field of endeavor and teaches wherein one or a combination of light filtering medium from a group including reflective film, a polarizing film or layer, an arc flash stopping layer, a photo chromatic layer or film, and colorized optical material forming said projecting portion, is included only in said projecting portion(Figure 1; col.3, lines 1-14).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filling date of the claimed invention, to apply the teachings of Chubykin to the device of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. in view of Riall et al.(US 20140192313 A1 A hereafter Riall) , as applied to claim 4 above, , and further in view of Chubykin et al.(SU 951219 A1 A hereafter Chubykin).
	Burn and Riall et al. disclose the corrective lens of claim 1 above.  However, neither Burn nor Riall does not disclose wherein one or a combination of light filtering medium from a group including reflective film, a polarizing film or layer, an arc flash stopping layer, a photo chromatic layer or film, and colorized optical material forming said projecting portion, is included only in said projecting portion.  Chubykin is in same field of endeavor and teaches wherein one or a combination of light filtering medium from a group including reflective film, a polarizing film or layer, an arc flash stopping layer, a photo chromatic layer or film, and colorized optical material forming said projecting portion, is included only in said projecting portion(Figure 1; col.3, lines 1-14).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filling date of the claimed invention, to apply the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. in view of Egan et al., as applied to claim 5 above, and further in view of Chubykin et al.(SU 951219 A1 A hereafter Chubykin).
Burn and Egan et al. disclose the corrective lens of claim 5 above.  However, neither Burn nor Egan does not disclose wherein one or a combination of light filtering medium from a group including reflective film, a polarizing film or layer, an arc flash stopping layer, a photo chromatic layer or film, and colorized optical material forming said projecting portion, is included only in said projecting portion.  Chubykin is in same field of endeavor and teaches wherein one or a combination of light filtering medium from a group including reflective film, a polarizing film or layer, an arc flash stopping layer, a photo chromatic layer or film, and colorized optical material forming said projecting portion, is included only in said projecting portion(Figure 1; col.3, lines 1-14).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filling date of the claimed invention, to apply the teachings of Chubykin to the device of Burn and Egan et al. for purpose of securing the projection portion to the lens portion.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. in view of Isaacson et al., as applied to claim 2 above, and further in view of Konovalov A.B. et al.(http://www.nizrp.narod.ru/svarnyesoed.pdf).
Burn and Isaacson et al. disclose the corrective lens of claim 2 above.  However, neither Burn nor Isaacson does not disclose wherein a curve formed at an intersection of said sidewall and said first surface of said first lens portion.  Konovalov et al. is in same field of endeavor and teaches a curve formed at an intersection of said sidewall and said first surface of said first lens portion (page 37).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filling date of the claimed invention, to apply the teachings of Konovalov to the device of Burn and Isaacson et al. for purpose of securing the projection portion to the lens portion.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al., as applied to claim 17 above, and further in view of Chubykin et al.(SU 951219 A1 A hereafter Chubykin).
Burn discloses the method of forming a corrective lens of claims 2, 3 or 6 above.  However, Burn does not disclose positioning one or a combination of light filtering medium, from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/     Primary Examiner, Art Unit 2872